[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION FOR TRIAL
The parties hereby stipulate and agree with respect to the following issues:
1.  The marriage of the parties shall be dissolved.
2.  Neither party shall pay alimony to the other party.
3.  Each party shall retain sole ownership of their respective retirement funds free and clear from any claim or demand by the other party.
4.  Except for the Blue Bonnet account and the Vanguard 500 Index Fund, each party shall retain sole ownership of their respective bank accounts and other intangible assets free and clear from any claim or demand by the other party.
5.  There has been a satisfactory distribution of all tangible personal property except for those items listed on the attached Schedule A, which the Plaintiff shall be entitled to obtain from the Marital Residence upon reasonable notice to the Defendant.
6.  Except for the mortgage and other debts associated with the Marital Residence, each party shall be solely responsible for their respective debts whether or not they are listed on their financial affidavits.
7.  Each party shall pay their respective counsel fees without contribution from the other.
THE PLAINTIFF                     THE DEFENDANT KELLY A. NAYLOR                   RICHARD R. NAYLOR
COUNSEL FOR THE PLAINTIFF         COUNSEL FOR THE DEFENDANT Attorney Douglas Wells            Bonnie A. Amendola